IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,900-01


                      EX PARTE LARRY JOE FRANCO, JR., Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 6462A IN THE 121ST DISTRICT COURT
                                FROM TERRY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of

marihuana in a drug free zone, and was sentenced to four years’ imprisonment. He did not appeal

his conviction.

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because she gave him erroneous advice regarding parole eligibility, causing him to enter an

involuntary plea.
                                                                                                      2

        The trial court has determined that trial counsel's performance was deficient in that counsel

erroneously advised Applicant that he would become eligible for parole at some point, whereas the

affirmative finding of a drug free zone made Applicant ineligible for parole until he had served the

entire term to which he was sentenced. TEX . GOV ’T CODE § 508.145(e). The trial court also finds

that Applicant would not have accepted the plea bargain and entered a plea of guilty if he had been

correctly advised regarding parole eligibility. Relief is granted. The judgment in Cause No. 6462

in the 121st District Court of Terry County is set aside, and Applicant is remanded to the custody

of the Sheriff of Terry County to answer the charges as set out in the indictment. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

        Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-

Correctional Institutions Division and Pardons and Paroles Division.



Delivered: March 18, 2015
Do not publish